Citation Nr: 0430337	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  00-21 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1974 to May 1978.  

His claim comes before the Board of Veterans' Appeals (Board 
or BVA) on appeal from a January 2000 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, denied the veteran 
entitlement to service connection for a mental disorder.  

The veteran testified in support of his claim at hearings 
held at the RO before a Decision Review Officer in January 
2001 and before the undersigned in April 2003.  During the 
latter hearing, the veteran and his representative raised 
separate claims of entitlement to service connection for a 
brain tumor secondary to service-connected headaches and 
entitlement to a total disability evaluation based on 
individual unemployability.  See Transcript at 7, 13 (Apr. 4, 
2003).  These claims are not before the Board and are 
referred to the RO for appropriate action.

During the BVA hearing, the veteran also raised a claim for 
revision of the January 2000 rating decision, in which the RO 
recharacterized the veteran's service-connected headache 
disability so that it no longer included a psychological 
component, on the basis that the decision involved clear and 
unmistakable error (CUE).  He and his representative 
explained that, in a rating decision dated September 1996, 
the RO granted the veteran service connection for headaches 
and assigned that disability a noncompensable evaluation.  
Thereafter, in a rating decision dated November 1997, the RO 
increased the evaluation assigned that disability to 30 
percent and recharacterized the disability as "headaches, 
now diagnosed as pain disorder associated with psychological 
factors."  The veteran and his representative argued that 
the RO erred by later eliminating the psychological component 
from the veteran's headache disability.  See Transcipt at 2-
6, 10, 14-15.  This matter, too, is referred to the RO for 
appropriate action.

As a final introductory matter, the Board notes that it is 
unclear whether there is another claim the veteran intends to 
be before the Board for appellate review, which the RO did 
not certify for appeal.  In a rating decision dated August 
1997, the RO denied the veteran's claim for a compensable 
evaluation for headaches.  Thereafter, the veteran perfected 
an appeal of the RO's decision, and in a rating decision 
dated March 2000, the RO increased the evaluation assigned 
the veteran's headaches to 50 percent.  In a rating decision 
dated March 2002, the RO continued the 50 percent evaluation 
assigned the veteran's headaches and informed the veteran 
that such an evaluation was the maximum allowed by law under 
the rating schedule.  The RO also informed the veteran that 
consideration of the veteran's claim for an increased 
evaluation on an extraschedular basis was not in order.  
Following the RO's action in this regard, the veteran did not 
submit any additional evidence or present additional argument 
in support of his claim for an increased evaluation and the 
RO did not mention it in any other procedural document.  
Given this fact, this matter is referred to the RO for 
clarification from the veteran as to whether he still wishes 
to pursue the appeal for an extraschedular rating.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim. 

2.  The veteran's psychiatric disorder, currently diagnosed 
as schizoaffective disorder, is related to his period of 
active service. 


CONCLUSION OF LAW

A psychiatric disorder, currently diagnosed as 
schizoaffective disorder, was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA applies to the issue now being decided.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim, 
including which portion of the evidence is to be provided by 
the claimant and which portion of the evidence VA will 
attempt to obtain on behalf of the claimant.

Generally, VA must ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In this case, however, the Board need not 
determine whether VA strictly complied with the notification 
and assistance provisions of the VCAA.  Rather, given that 
this decision results in a full grant of the benefit being 
sought on appeal, the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

II.  Analysis of Claim

In written statements submitted during the course of this 
appeal and during hearings held at the RO before a Decision 
Review Officer and the undersigned in January 2001 and April 
2003, the veteran asserted that he was entitled to service 
connection for a psychiatric disorder because that disorder 
initially manifested in service in 1975 as adult situation 
depression and necessitated in-service psychiatric treatment, 
including medication. 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

According to the veteran's service medical records, during 
his service from May 1974 to May 1978, the veteran sought 
treatment for complaints associated with his mental state.  
In September 1975, he reported that he had been hassling with 
his supervisor and his supervisor was getting on his nerves.  
An examiner noted no evidence of any major thought, mood or 
behavioral disorder and diagnosed adult situational 
disturbance.  In January 1978, the veteran reported feeling 
uptight and anxious and having problems on the job.  An 
examiner diagnosed tension headaches and anxiety.  In 
February 1978, the veteran reported chronic worrying and 
situational stress.  An examiner recommended that the veteran 
return to the mental health clinic the next week for an 
extended evaluation.  The veteran complied, at which time an 
examiner noted that the veteran was depressed, anxious, and 
having sleeping difficulty and nightmares.  The examiner 
prescribed medication.  Several weeks later, the veteran 
reported that he was less anxious.  

On separation examination conducted in March 1978, the 
veteran reported frequent or severe headaches, frequent 
trouble sleeping, depression or excessive worry and nervous 
trouble.  The examiner noted that the veteran was presently 
under treatment for adult situational reaction.  He explained 
that the veteran's headaches were most often associated with 
nervousness and worry.  

According to post-service medical records, beginning in April 
1997, during a VA examination, the veteran complained of 
nervousness, being short fused, arguing frequently, and 
having memory loss, sleeping difficulty and a drifting mind.  
Since then, he has reported the same symptoms as well as 
irritability, a violent temper, difficulty concentrating, and 
a depressed mood.  Medical professionals have attributed 
these complaints to a variety of psychiatric disorders, 
including chronic, daily headaches and probable depression 
(April 1997), a pain disorder (headaches) associated with 
psychological factors and a probable personality disorder 
(June 1997), borderline personality disorder and chronic 
headaches (November 1997), intractable headaches (June 1998), 
depression (July and November 1998), major depression with 
psychotic features and migraines and major depressive 
disorder (October 1998 and March and April 1999), major 
depressive episode and personality disorder not otherwise 
specified with borderline features (May 1999), 
schizoaffective disorder versus depression with psychotic 
features (June 1999), major depression with psychotic 
features (September 1999 and January 2000), mixed personality 
disorder, depressive disorder and unspecified psychosis, 
neurotic depression, depression and headaches (September 
1997, October and November 1999, January, July, August and 
September 2000), schizoaffective disorder (January 2001 and 
June 2004), and schizoaffective disorder, depressive type, 
and versus major depressive disorder (July 2001). 

At least six medical professionals have addressed the 
etiology of the veteran's psychiatric disorder.  First, 
during a VA mental disorders examination conducted in 
November 1999, an examiner (non-physician) reviewed the 
claims file and found that, although service medical records 
showed some evidence of an in-service mental disorder, the 
evidence that a current mental disorder originated in service 
was extremely weak and did not meet the standard of being as 
likely as not true.  He concluded that he did not believe 
that there was any substantial evidence of record 
establishing that the current mental disorder arose in 
service, but because, in service, the veteran visited the 
mental health clinic and expressed complaints associated with 
his mental state, it remained within the realm of 
possibility.  

Second, in January 2000, a VA social worker submitted a 
written statement indicating that the veteran was receiving 
treatment for mental conditions reflected in his military 
history.  The social worker also indicated that the veteran 
was receiving the same kinds of medication.  

Third, in January 2001, Serge Celestin, M.D., indicated that 
he had reviewed some of the veteran's military medical 
records and found that the veteran's in-service symptoms were 
similar to his current symptoms of schizoaffective disorder.  

Fourth, in February 2001, Roger Anastasio, M.D., indicated 
that he had conducted a psychiatric evaluation, reviewed the 
veteran's psychiatric records dated from 1975 to 1999, and 
concluded that the emotional and behavioral symptoms 
displayed by the veteran during military service and those he 
was then experiencing were related to the same psychiatric 
diagnosis.  

Fifth, in July 2001, Anthony Johnson, M.D., evaluated the 
veteran and opined that the veteran had severe mental illness 
with frequent exacerbations since 1975, one year after entry 
into the military.  Dr. Johnson explained that the veteran 
had an increased genetic liability to develop severe mental 
illness, which may have been triggered by the rigors and 
stress of active military duties.  

Sixth, in response to the Board's April 2004 request for a 
medical expert opinion through the BA Veteran's Health 
Administration (pursuant to VHA Directive 2000-049).  A VA 
physician and Service Line Executive for Mental Health and 
Geriatrics at a VA medical center reviewed the veteran's 
claims file.  After taking into account the various diagnoses 
of record, the physician concluded that the veteran's then 
current psychiatric diagnosis best supported by the evidence 
was schizoaffective disorder.  The physician also concluded 
that that disorder was present while in the military.  In 
comprehensive fashion, the physician explained the bases of 
his opinion.  He specifically indicated that the veteran 
experienced psychiatric symptoms during service, which were 
not adequately evaluated and not diagnosed, but which 
provided good evidence of a mood disorder.  He also indicated 
that, since discharge, the veteran had continued to get along 
poorly with workmates and had not functioned well at work.  
He explained that schizoaffective disorder is the type of 
disorder that is deteriorating in nature, which means the 
veteran might or might not have had psychotic symptoms in 
service, but has since developed them.  He also explained 
that this type of disorder does not commonly include headache 
symptoms, and that based on that fact, he did not believe 
that the veteran's headaches were related to his psychiatric 
disorder.  The veteran waived initial review of the VHA 
opinion by the RO.

The Board must assess the credibility and weight to be 
attached to the aforementioned medical opinions.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  In this case, the 
Board attaches equal credibility to all of the opinions, only 
one of which is unfavorable.  As to the weight to be attached 
to these opinions, the Board attaches the least weight to the 
opinions of the non-physicians, and the greatest weight to 
the most recent VHA opinion.  The November 1999 and January 
2000 opinions were offered by non-physicians  with generally 
less expertise in medical matters related to mental illness.  
Moreover, unlike the VHA opinion, the January 2001, February 
2001, and July 2001 opinions were not based on a complete 
review the record, comprehensive, or supported by rationale.  

Relying primarily on the VHA opinion, which the RO did not 
have before it in the adjudication of the claim, the Board 
finds that the veteran's psychiatric disorder, best currently 
described as schizoaffective disorder, is related to his 
active service.  By so finding, the Board does not concede 
from the evidence, as the veteran has alleged, that the 
symptoms of the current schizoaffective disorder represent 
the same psychiatric symptoms that were previously diagnosed 
and associated with his service-connected headaches.  See 
Introduction at page 2.  The VHA opinion does not support 
such a relationship.  Rather, based on the aforementioned 
finding, the Board concludes that schizoaffective disorder is 
directly related to service.  Inasmuch as the evidence 
supports the veteran's claim of entitlement to service 
connection for this disability, the claim is granted.  



ORDER

Service connection for a psychiatric disorder, currently 
diagnosed as schizoaffective disorder, is granted. 



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



